DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17th 2022 has been entered.
Receipt of Arguments/Remarks filed on February 17th 2022 is acknowledged. Claim 5 was cancelled. Claim 1 was amended. Claims 1-4 and 6-20 are pending. Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28 2019. Claims 1-4, 6 and 13-20 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-3 as currently written is vague and indefinite.  Claim 1 recites the ECM material comprises a mineral phase and a collagen phase of decellularized bone.  Claims 2 and 3 recites further limitations of the ECM material. It is unclear if these limitations are also limiting the decellularized bone required in claim 1 or if they are further limitations in addition to the decellularized bone.  For example, it is unclear if the presence of trabecular bone (a species found in claim 2) in addition to decellularized bone would meet the limitations of the claims.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites the mixture is compatible with three- dimensional printing.  
Claim 14 recites the scaffold is fabricated by a three-dimensional printing process.  
Both of these claims ultimately depend from claim 1 which already recites the ECM mixture is three-dimensional printable.  
It is noted that claim 20 is interpreted as further limiting because it requires a lattice structure.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp et al. (USPGPUB No. 20040146543, cited in the Office action mailed on May 3 2019) as evidenced by The University of Western Australia (2009, cited in the Office action mailed on May 3 2019) in view of Cima et al. (US Patent No. 5518680, cited in the Office action mailed on 11/19/2019), Temple et al. (J Biomed Mater Res Part A, 2014, cited on PTO Form 1449) and Hung et al. (Cells Tissues Organs, 2013, cited on PTO Form 1449) as evidenced by De Peppo (WO 2015103149 A1).
Applicant Claims
	The instant application claims a three-dimensional (ED) printable extracellular matrix (ECM) mixture comprising from about 5% to about 73% by weight of ECM material having a particle size less than about 40 microns and from about 27% to about 95% by weight of a biocompatible synthetic polymer material wherein the biocompatible synthetic polymer material comprises poly(ε-caprolactone), wherein the ECM material comprises a mineral phase and a collagen phase of decellularized bone.   
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Shimp et al. is directed to the synthesis of a bone-polymer composite material.  Claimed is a method of producing a bone-polymer composite comprising a plurality of bone particles and combining the bone particles with a precursor of a biocompatible polymer (claim 1).  The bone particles include non-demineralized (i.e. fully mineralized) particles or demineralized or mixtures (claim 5).  The bone particles include cancellous bone (claim 6).  The amount of bone particles of the composite include from about 1 to about 25% (claim 8), about 26 to about 50% (claim 9) and about 51 to about 75% (claim 10).  Polymers formed include polycaprolactones (synthetic polymer) (claim 26).  Non-demineralized bone particles bring about new bone ingrowth by osteoconduction (paragraph 0036).  For non-demineralized bone, both elongated particles and regularly shaped particles will increase the stiffness and fracture toughness of the polymer matrix (paragraph 0066).  The composite may be polymerized in any shape include bones such as nasal, vertebra, etc. (paragraph 0075).  The bone particles can be powdered bone particles possessing a wide range of particle sizes ranging from relatively fine powders to coarse grains and even larger chips.  In one embodiment, powdered bone particles can range in average from about 0.05 to about 1.2 mm (50 microns to 1200 microns) (paragraph 0029).  It is taught that the surface may be partially demineralized to expose the collagen fibers at the particle surface (paragraph 0048).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Shimp et al. suggests non-demineralized bone particles wherein the particles include cancellous bone and that the polymer formed can be polycaprolactone, Shimp et al. does not exemplify the combination.  Shimp et al. does not expressly teach decellularized bone.  However, this deficiency is cured by Hung et al. as evidenced by De Peppo.
	Hung et al. is directed to engineering bone grafts with enhanced bone marrow and native scaffolds.  It is taught that decellularized trabecular bone scaffolds have been widely investigated for bone tissue engineering applications due to osteoinductive cues presenting within the matrix as well as its mechanical properties.  Decellularized and de-mineralized trabecular bone scaffolds have bene used in conclusion with MSCs to great effect in creating bone.  The scaffolds can also be milled into customized patient-specific geometries making them useful for complex bone defects (page 88, paragraph bridging both columns).  Trabecular bone scaffolds were prepared by removing cellular material (page 90, right columns).
	De Peppo et al. is directed to tissue grafts and methods of making and using the same. Taught is the formation of three-dimensional models of a particular tissue portion.  The scaffolds, grafts and/or bioreactors are designed and produced such that they have a size and shape corresponding to that of the desired tissue portion or a segment thereof (paragraph 0006).  In some embodiments the scaffold consists essentially of decellularized bone tissue.  In others the scaffold comprises a synthetic ceramic/polymer composite material (paragraph 0123).  Taught is creating digital models of skeletal defects.  Then a computer numerical controlled milling machine will be used to cut scaffolding materials into the desired segmented shapes.  Plugs of trabecular bone of adequate size will be drilled, cleansed under high-pressure streamed water to remove the bone marrow and then sequentially washed to remove cellular material.  Decellularized bone plugs will then be freeze-dried and used for the fabrication of scaffolds corresponding to the shape and size of the segmented samples of the skeletal defect (paragraph 0143).  Three-dimensional printing is taught (claim 10, paragraphs 0052, 0053, 0082, 0123).
	While Shimp et al. suggest anatomically shaped scaffolds, Shimp et al. does not expressly teach a porous matrix.  While Shimp et al. suggests a wide range of particle sizes can be utilized, Shimp et al. does not expressly teach particle size less than 40 microns.  Shimp et al. also does not expressly teach the combination can be used in 3D printing.  However, these deficiencies are cured by Cima et al. and Temple et al.
	Cima et al. is directed to tissue regeneration matrices by solid free form fabrication techniques.  Tissue regeneration devices must be porous with interconnected pores to allow cell and tissue penetration.  Factors such as pore size, shape and tortuosity can all affect tissue ingrowth but are difficult to control using standard processing techniques.  Taught are structure which are composites of inorganic materials which polymers which have defined pore sizes, shapes and orientations (columns 1-2, lines 65-67 and 1-2).  Solid free-form fabrication (SFF) methods are used to manufacture devices for allowing tissue regeneration and for seeding and implanting cells to form organ and structural components which can additional provide controlled release of bioactive agents.  The SFF methods can be used with a variety of polymeric, inorganic and composite materials (column 2, lines 29-36).  Examples of SFF methods include three dimensional printing which is preferred (column 2, lines 37-49).  Binders include polymers such as polycaprolactone (column 8, lines 35-38).  Bioactives include those having a structure role such as hydroxyapatite crystals in a matrix for bone regeneration (column 9, lines 55-67).  Calcium phosphate or hydroxyapatite powders derived from animal bones or synthetically created.  The powder is less than 40 microns in diameter in order to obtain the desired resolution (column 13, lines 36-62 and claim 4).  The macrostructure and porosity of the device can be controlled by printing parameters (abstract).    Tissue regeneration devices must be porous with interconnected pores to allow cell and tissue penetration.  Factors such as pore size, shape and tortuosity can all affect tissue in growth (column 1, lines 65-67 and column 2, line 1).  Porosity in 3D printed devices can be created either at the level of the feature size or at a sub-feature size level (column 11, lines 1-7).
Temple et al. is directed to engineering anatomically shaped vascularized bone grafts with hASCs and 3D-printed PCL scaffolds. It is taught that polycaprolactone (PCL) has emerged as a favorable polymer for scaffold fabrication as it is biocompatible and safely breaks down in the body at a rate similar to new bone formation (page 4317, last paragraph).  Figure 1 shows a lattice structure of the 3D printed scaffold.  Figure 2 shows infill densities ranging from 20 to 80%.  Pore size of about 800 µm, cell aggregates were dispersed evenly through the scaffold pores.  For greater pore sizes, aggregates tended to settle to the bottom of the scaffolds and for small pore size, large aggregated clogged the pores preventing uniform dispersion of cells (page 4323).  Figure 3 shows the relation between infill density versus pore size.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimp et al., Cima et al., Hung et al. and Temple et al. and utilize fully mineralized (i.e. non-demineralized) or demineralized or both, decellularized trabecular bone particles. One skilled in the art would have been motivated to utilize this type of bone as Shimp et al. teaches cancellous bone.  As evidenced by The University of Western Australia, trabecular bone is also called cancellous bone (page 1).  One skilled in the art would have been motivated to utilize decellularized trabecular bone due to osteoinductive cues presenting within the matrix as well as its mechanical properties as taught by Hung et al.  Since decellularized and de-mineralized trabecular bone scaffolds have bene used in combination with MSCs to great effect in creating bone and the scaffolds can also be milled into customized patient-specific geometries making them useful for complex bone defects there is a reasonable expectation of success.  Regarding the claimed mineral phase and collagen phase, firstly, Shimp et al. teaches that demineralization exposes collagen fibers.  Thus, this teaching would suggest a mineral phase and a collagen phase.  Secondly, the trabecular bone taught in Hung et al. is produced in the same manner as the hybrid material on pages 21-22 of the instant specification.  The use of this bone material which is rendered obvious by Hung et al. would be expected to produce the same mineral phase and collagen phase.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimp et al., Cima et al., Hung et al. and Temple et al. and utilize polycaprolactone as the polymer.   One skilled in the art would have been motivated to utilize polycaprolactone as this polymer has emerged as a favorable polymer for scaffold fabrication as it is biocompatible and safely breaks down in the body at a rate similar to new bone formation as taught by Temple et al.  Since Shimp et al. suggests this polymer can be utilized there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimp et al., Cima et al., Hung et al. and Temple et al. and utilize 3D printing to form an anatomically-shaped porous scaffold.  One skilled in the art would have been motivated to utilize a porous scaffold to allow for cell and tissue penetration as taught by Cima et al.  One skilled in the art would have been motivated to utilize 3D printing to form the anatomically shaped scaffold with a reasonable expectation of success as Cima et al. specifically teaches a 3D printing process with the same or similar components of the composite taught in Shimp et al.  Using a 3D printing as taught by Cima et al. allows for better control of processing conditions to form a porous structure making it a preferable choice for fabricating a scaffold.  Since Temple et al. recognizes that polycaprolactone can be 3D printed and De Peppo recognizes that decellularized trabecular bone can be 3D printed there is a reasonable expectation of success.  

Regarding the claimed amount of ECM material, Shimp et al. teaches an overlapping amount.  Since Shimp et al. teaches an overlapping amount of ECM material, they necessarily teach an overlapping amount of polymer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed ECM particle size, Cima et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  
Regarding claim 20, since a lattice structure is achieved with 3D printing as taught by Temple et al., one would expect that such would occur.  

Claims 1-4, 6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp et al. as evidenced by The University of Western Australia in view of Cima et al., Temple et al. and Hung et al. as evidenced by De Peppo as applied to claims 1-4, 6, 13-14 and 19-20 above and in further view of Karageorgiou et al. (Biomaterials, 2005, cited in the Office action mailed on 8/17/21) and Ercan et al. (WO 2014190349 A2, cited in the Office action mailed on 8/17/21).
Applicant Claims
	The instant application claims the scaffold comprises a pore size of about 800 µm.  The instant application claims the scaffold has a porosity of about 60 %.  The instant application claims the scaffold has a root-mean-square roughness value having a range from about 40 nm to about 60 nm. The instant application claims the scaffold has a root-mean-square roughness value of about 50 nm.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Shimp et al., The University of Western Australia, Cima et al., Hung et al., De Peppo and Temple et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Shimp et al. does not specify a pore size, porosity or root-mean-square (RMS) roughness value.  However, these deficiencies are cured by Karageorgiou et al. and Ercan et al. 
	Karageorgiou et al. is directed to the porosity of 3D biomaterial scaffolds and osteogenesis.  A key component in tissue engineering for bone regeneration is the scaffold that serves as a template for cell interactions and the formation of bone-extracellular matrix to provide structural support to the newly formed tissue (page 5475, first sentence).  It is necessary for porosity in bone regeneration as no new bone formed on solid particles while in porous scaffolds direct osteogenesis occurred (page 5476, 2, first paragraph).  Higher porosity and pore size result in greater bone ingrowth (abstract and section 5.2).  Porosities range from 30 to 97% and pore size from 2 to 800 microns (table 6).  In general, high porosity and large pores enhance bone ingrowth and osseointegration of the implant after surgery (section 7).  
	Ercan et al. is directed to nanomaterials for the integration of soft into hard tissue.  Scaffolds of poly(L-lactic acid) or polycaprolactone are taught (page 7, lines 1-8).  The nanocomposites are for bone tissue applications (page 8, line 26).  The surface topology was observed.  An RMS surface roughness in the range of 5 to 300 nm is preferable in order to promote cell adhesion and proliferation on the surface of the enthesis regeneration (page 9, lines 2-5).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimp et al., Hung et al., Cima et al., Ercan et al., Temple et al. and Karageorgiou et al. and manipulate the porosity, pore size and roughness.  One skilled in the art would have been motivated to manipulate these parameters in order to achieve the desired amount of cell adhesion, cell proliferation and bone growth as taught by Ercan et al., Temple et al. and Karageorgiou et al.  Since Cima et al. recognizes that porosity and pore size can be manipulated with 3D printing and Temple et al. recognizes the claimed porosity and pore size can be achieved via 3D printing of polycaprolactone, there is a reasonable expectation that such porosity and pore size claimed can be achieved.  Since a lattice structure is achieved with 3D printing as taught by Temple et al., one would expect that such would occur.  Ercan et al., Temple et al. and Karageorgiou et al. suggest an overlapping porosity, pore size and roughness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed February 17 2022 have been fully considered but they are not persuasive. 
	Applicants argue that the instant application discloses for the first time a bone engineering hybrid scaffold fabricated by 3D printing of naturally derived ECM.  It is argued that Shimp only discloses embodiments in which bone particles are surface modified with a chemical group X.  Thus, Shimp teaches an entirely different invention.  Cima does not cure the defect of Shimp.  Cima does not teach ECM derived from bone.  Cima also doesn’t teach a mineral phase and a collagen phase of decellularized bone.  
Regarding Applicants arguments, firstly, the chemical group X is only one embodiment, it is not a requirement.  Even if the chemical group were required, the instant claim language of comprising does not exclude its inclusion.  Secondly, the recitation three dimensional printable is directed to the way in which the scaffold is formed.  Claim 1 is directed to a mixture of ECM material and polycaprolactone.  The mixture is just capable of being 3D printed.  Claim 6 which is directed to actually scaffold is interpreted as a product by process.  Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012).  Nothing on this record establishes the printed scaffold is structurally different than a scaffold comprising a mixture of the ECM material and polycaprolactone.  Additionally, while Cima does not expressly teach the instantly claimed ECM material, it is not the only reference utilized.  One skilled in the art would have been motivated to utilize 3D printing to form the anatomically shaped scaffold with a reasonable expectation of success as Cima et al. specifically teaches a 3D printing process with the same or similar components of the composite taught in Shimp et al.  Using a 3D printing as taught by Cima et al. allows for better control of processing conditions to form a porous structure making it a preferable choice for fabricating a scaffold.  Since Temple et al. recognizes that polycaprolactone can be 3D printed and De Peppo recognizes that decellularized trabecular bone can be 3D printed there is a reasonable expectation of success.  Newly cited Hung et al. recognizes the use and advantages of decellularized bone.  Since this decellularized bone is the obtained by the same manner as the instant specification, it is expected to have the same mineral and collagen phase.  
Applicants argue that neither Karageorgiou, Temple nor Ercan disclose naturally-derived ECM.  Therefore, there is no reasonable expectation that the claimed parameters of porosity, pore size and roughness could be achieved.  
Regarding applicants’ arguments, creating pores is well-known in the art as evidenced by the cited reference.  Karageorgiou et al. teaches that higher porosity and pore size results in greater bone ingrowth.  Therefore, one skilled in the art would manipulate the porosity of the scaffold, regardless of the material, in order to achieve the desired bone ingrowth.  Temple et al. uses PCL which is the same polymer instantly claimed.  Thus, the teachings of pore size and lattice structure are particularly pertinent to the claimed invention.  Ercan et al. teaches the advantages of a particular degree of surface roughness.  This provides the motivation to form scaffolds with this particular degree of roughness regardless of the material.  Applicants have not provided an unexpected or unobvious effect with the claimed porosity, pore size or roughness.


Claims 1-4, 6, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winterbottom et al. (USPGPUB No. 20070191963, cited in the action mailed on 11/30/18) as evidenced by The University of Western Australia in view of Cima et al., Temple et al., and Hung et al. as evidenced by De Peppo.
Applicant Claims
The instant application claims a three-dimensional (ED) printable extracellular matrix (ECM) mixture comprising from about 5% to about 73% by weight of ECM material having a particle size less than about 40 microns and from about 27% to about 95% by weight of a biocompatible synthetic polymer material wherein the biocompatible synthetic polymer material comprises poly(ε-caprolactone), wherein the ECM material comprises a mineral phase and a collagen phase of decellularized bone.   
	The instant application claims an anatomically-shaped porous extracellular matrix (ECM) scaffold comprising the extracellular matrix (ECM) mixture.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Winterbottom et al. is directed to injectable and moldable bone substitute materials.  Claimed is a composite comprising a plurality of bone-derived particles and a polymer (claim 1).  Polymers include polycaprolactone (claim 52).  The bone particles are non-demineralized, demineralized, partially demineralized and combinations thereof.  The bone includes cancellous bone (claims 105-106).  The composites comprise 40 to 70% particles by weight (claim 112).  The composite can include a porogen that upon implantation or prior to implantation diffuses, dissolves and/or degrades to leave a pore in the composite.  The resulting porosity generated allows infiltration by cells, bone formation, bone remodeling, osteoinduction, osteoconduction and/or faster degradation of the implant (paragraph 0041).  The composite is molded into a shape that can be placed into a tissue site (paragraph 0140).  Example 1 shows a 50:50 mixture of bovine bone fibers and polycaprolactone which was injected into a cortical defect.  The composite molded itself to the shape of the defect (paragraph 0150).  The particles have an average size of about 10 to about 1000 microns in diameter with a preferable average size of about 20 to about 800 microns in diameter (paragraph 0009).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Winterbottom et al. teaches non-demineralized cancellous bone particles, Winterbottom et al. does not exemplify their combination with polycaprolactone.  
While Winterbottom et al. teaches a porous scaffold, Winterbottom et al. does not expressly teach a 3D printing process.  However, this deficiency is cured by Cima et al. and Temple et al.
	The teachings of Cima et al.  and Temple et al. are set forth above.
Winterbottom et al. does not expressly teach decellularized bone.  However, this deficiency is cured by Hung et al. as evidenced by De Peppo.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winterbottom et al., Cima et al., Hung et al. and Temple et al. and utilize polycaprolactone.   It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polymers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winterbottom et al., Cima et al., Hung et al. and Temple et al. and utilize fully mineralized (i.e. non-demineralized) or demineralized or both, decellularized trabecular bone particles. One skilled in the art would have been motivated to utilize this type of bone as Winterbottom et al. teaches cancellous bone.  As evidenced by The University of Western Australia, trabecular bone is also called cancellous bone (page 1).  One skilled in the art would have been motivated to utilize decellularized trabecular bone due to osteoinductive cues presenting within the matrix as well as its mechanical properties as taught by Hung et al.  Since decellularized and de-mineralized trabecular bone scaffolds have bene used in combination with MSCs to great effect in creating bone and the scaffolds can also be milled into customized patient-specific geometries making them useful for complex bone defects there is a reasonable expectation of success.  The trabecular bone taught in Hung et al. is produced in the same manner as the hybrid material on pages 21-22 of the instant specification.  The use of this bone material which is rendered obvious by Hung et al. would be expected to produce the same mineral phase and collagen phase.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winterbottom et al., Cima et al., Hung et al. and Temple et al. and utilize 3D printing to form an anatomically-shaped porous scaffold.  One skilled in the art would have been motivated to utilize a porous scaffold to allow for cell and tissue penetration as taught by Cima et al.  One skilled in the art would have been motivated to utilize 3D printing to form the anatomically shaped scaffold with a reasonable expectation of success as Cima et al. specifically teaches a 3D printing process with the same or similar components of the composite taught in Winterbottom et al.  Using a 3D printing as taught by Cima et al. allows for better control of processing conditions to form a porous structure making it a preferable choice for fabricating a scaffold.  Since Temple et al. recognizes that polycaprolactone can be 3D printed and De Peppo recognizes that decellularized trabecular bone can be 3D printed there is a reasonable expectation of success.  
Regarding the claimed amount of ECM material, Winterbottom et al. teaches an overlapping amount.  Since Winterbottom et al. teaches an overlapping amount of ECM material, they necessarily teach an overlapping amount of polymer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed size of the ECM material, Winterbottom et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 20, since a lattice structure is achieved with 3D printing as taught by Temple et al., one would expect that such would occur.  

Claims 1-4, 6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winterbottom et al. as evidenced by The University of Western Australia in view of Cima et al., Temple et al., Hung et al. as evidenced by De Peppo as applied to claims 1-4, 6, 13-14 and 19-20 above and in further view of Karageorgiou et al. (Biomaterials, 2005, cited in the Office action mailed on 8/17/21) and Ercan et al. (WO 2014190349 A2, cited in the Office action mailed on 8/17/21).
Applicant Claims
	The instant application claims the scaffold comprises a pore size of about 800 µm.  The instant application claims the scaffold has a porosity of about 60 %.  The instant application claims the scaffold has a root-mean-square roughness value having a range from about 40 nm to about 60 nm. The instant application claims the scaffold has a root-mean-square roughness value of about 50 nm.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Winterbottom et al., Cima et al., Hung et al. and Temple et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Winterbottom et al. does not specify a pore size, porosity, root-mean-square (RMS) roughness value, or lattice structure.  However, these deficiencies are cured by Karageorgiou et al. and Ercan et al. 
	The teachings of Karageorgiou et al. and Ercan et al. are set forth above.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winterbottom et al., Cima et al., Ercan et al., Hung et al., Temple et al. and Karageorgiou et al. and manipulate the porosity, pore size and roughness.  One skilled in the art would have been motivated to manipulate these parameters in order to achieve the desired amount of cell adhesion, cell proliferation and bone growth as taught by Ercan et al., Temple et al. and Karageorgiou et al.  Since Cima et al. recognizes that porosity and pore size can be manipulated with 3D printing and Temple et al. recognizes the claimed porosity and pore size can be achieved via 3D printing of polycaprolactone, there is a reasonable expectation that such porosity and pore size claimed can be achieved.  .  Ercan et al., Temple et al. and Karageorgiou et al. suggest an overlapping porosity, pore size and roughness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed February 17 2022 have been fully considered but they are not persuasive. 
Applicants argue that none of the embodiments exemplified by Winterbottom demonstrate the use of ECM material having a particle size less than about 40 microns.  Winterbottom teaches a composite that is extrudable, Winterbottom does not teach 3D printing. It is argued that the 65/35 bone/polymer composites were more difficult to prepare.  This ratio was rated a 3.  It is argued that one skilled in the art could not have predicted that the composite of Winterbottom could be used to form the presently claimed anatomically shaped porous extracellular matrix scaffold by 3D printing.
Regarding applicants’ arguments, firstly, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Thus, while Winterbottom et al. does not exemplify ECM material with the particle size claimed, Winterbottom et al. generally teaches the particles have an average size of about 10 to about 1000 microns with a preferable average size of about 20 to 800 microns which clearly overlaps the instantly claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  None of Applicants arguments establish the unexpectedness of the claimed particle size.  Secondly, while paragraph 0170 of Winterbottom rates the 65/35 composition as a 3, this grade is not indicated as not desirable.  The 80/20 bone/polymer composite was rated as 1 which is indicated as not holding together well (see paragraph 0164 and 0171).  Thus, 80% bone was clearly indicated by Winterbottom as undesirable.  The examiner cannot agree the same is for the 65/35.  While the 65% bone was graded a 3 whereas the 50/50 was graded a 4, this just supports the same trend argued by applicants (i.e. the higher the bone concentration the less desirable).  As claimed Winterbottom specifically recites about 40-70% particles which squarely falls within the claimed range.  See In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”).  Therefore, while the 65% bone particles was graded slightly less than the 50% bone particles, the full disclosure of Winterbottom suggests that amounts up to 70% particles is acceptable.  These concentrations fall squarely within the instantly claimed range.   “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  While Applicants contend the material of Winterbottom et al. can’t be utilized 3D printing, Applicants have not actually provided any evidence that such is true.  Thus, Applicants arguments are not persuasive.
Applicants argue that neither Karageorgiou, Temple nor Ercan disclose naturally-derived ECM.  Therefore, there is no reasonable expectation that the claimed parameters of porosity, pore size and roughness could be achieved.  
Regarding applicants’ arguments, creating pores is well-known in the art as evidenced by the cited reference.  Karageorgiou et al. teaches that higher porosity and pore size results in greater bone ingrowth.  Therefore, one skilled in the art would manipulate the porosity of the scaffold, regardless of the material, in order to achieve the desired bone ingrowth.  Temple et al. uses PCL which is the same polymer instantly claimed.  Thus, the teachings of pore size and lattice structure are particularly pertinent to the claimed invention.  Ercan et al. teaches the advantages of a particular degree of surface roughness.  This provides the motivation to form scaffolds with this particular degree of roughness regardless of the material.  Applicants have not provided an unexpected or unobvious effect with the claimed porosity, pore size or roughness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616